Citation Nr: 0027679	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel





INTRODUCTION

The veteran had initial active duty for training in the Army 
from August 1987 to February 1988, and served on active duty 
in the Navy from December 1990 to May 1991.  This case comes 
to the Board of Veterans' Appeals (Board) from a January 1998 
RO decision which determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for diabetes mellitus. 


FINDINGS OF FACT

In a November 1995 rating decision, the RO denied service 
connection for diabetes mellitus; the veteran did not appeal.  
Evidence received since the November 1995 determination by 
the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for diabetes mellitus; and the 
November 1995 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had initial active duty for training in the Army 
from August 1987 to February 1988.  He had later service in 
the Naval Reserve, including a period of active duty from 
December 1990 to May 1991 when he was activated during the 
Persian Gulf War.  Service medical records are negative for 
diabetes mellitus during either of these periods of service.

Private medical records, reserve medical records, and VA 
medical records from 1991 to 1994 are negative for diabetes 
mellitus.  Post-active duty medical records are negative for 
diabetes mellitus until 1995.

Private medical records dated in August 1995 from East 
Montgomery Medical Center reflect that the veteran was 
hospitalized in late August 1995 for new onset diabetes 
mellitus with severe hyperglycemia.

Private medical records dated from August 1995 to September 
1995 from M. Lindsey, D.O., reflect that the veteran was 
treated for diabetes mellitus.  On follow-up outpatient 
treatment in August 1995, it was noted that the veteran was a 
new onset diabetic and he had been placed on insulin.  The 
diagnostic assessments were diabetes and hypertension.

In September 1995, the RO received a claim for service 
connection for diabetes mellitus from the veteran.

In November 1995, the RO denied service connection for 
diabetes mellitus; the veteran was notified of this decision 
in November 1995, and he did not appeal.  Evidence submitted 
subsequent to this decision is summarized below.

Private medical records dated from November 1995 to August 
1997 from B. S. Trippe, MD, primarily reflect treatment for 
diabetes mellitus, obesity, and hypertension.  Private 
medical records dated from May 1996 to October 1997 from Dr. 
K. Lindsey primarily reflect treatment for hypertension, 
obesity, and diabetes mellitus.  Private medical records 
dated from January 1997 to October 1997 from M. Broder, MD, 
reflect treatment for diabetes mellitus, hypertension, and 
obesity. 

In October 1997, the veteran submitted an application to 
reopen a claim for service connection for diabetes mellitus.  
He asserted that such disease was caused by medication given 
to him overseas during the Persian Gulf War.

By a statement dated in April 1999, the veteran essentially 
asserted that he incurred diabetes mellitus during service.  
He submitted a photocopy of a pamphlet regarding a laboratory 
test for blood glucose called hemoglobin A1c (or glycosylated 
hemoglobin).  It was noted that such test measured the amount 
of blood glucose chemically attached to red blood cells.  The 
veteran also submitted photocopies of VA outpatient treatment 
records dated in 1994 relating to hypertension.  He also 
submitted an annotated duplicate photocopy of an undated 
service medical record reflecting that laboratory test 
results showed that his glucose was 94 and his hemoglobin was 
13.6.  A photocopy of a sticker was placed below the 
laboratory results, and such sticker was dated in January 
1991.  He asserted that the hemoglobin result of 13.6 was 
significant in light of the pamphlet regarding the hemoglobin 
A1c test.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service incurrence will be presumed for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In the present case, a claim for service connection for 
diabetes mellitus was denied by the RO in November 1995.  The 
veteran did not appeal this decision; and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied claim for service connection for diabetes 
mellitus in November 1995, it considered service medical 
records which showed no diabetes mellitus.  The veteran's 
active duty ended in 1991; diabetes was not shown in the year 
thereafter (for presumptive service connection); and diabetes 
was first medically noted in 1995.  At the time of the 
November 1995 decision, there was no competent medical 
evidence linking diabetes with service.

Evidence submitted since the November 1995 RO decision 
includes private medical records reflecting ongoing treatment 
for diabetes mellitus.  Such evidence is cumulative, not new, 
as it merely demonstrates the continued existence of diabetes 
mellitus, years after active service.  38 C.F.R. § 3.156; 
Anglin v. West, 203 F.3d 1343 (Fed.Cir. 2000); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  The evidence is 
also not material, as it does not link current diabetes 
mellitus with service, and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156.

Additional evidence submitted since the November 1995 
decision includes a duplicate copy of a service medical 
record.  This document is not new evidence since it contains 
information which is duplicative of that previously 
considered.  Id; Anglin, supra; Vargas-Gonzalez, supra.

Additional evidence submitted since the November 1995 
decision also includes a photocopy of a pamphlet regarding a 
laboratory test for blood glucose called hemoglobin A1c.  
Although new, this evidence is not material, as it does not 
specifically link the veteran's current diabetes mellitus 
with service.  Viewed by itself, or in connection with other 
evidence, it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Since the 1995 RO decision, the veteran has submitted 
statements, to the effect that he currently has diabetes 
mellitus which was incurred during military service.  The 
veteran's assertions are not new as they are duplicative of 
his statements which were of record at the time of the prior 
final denial of the claim for service connection. Id.; 
Anglin, supra; Vargas-Gonzalez, supra.  The veteran's 
statements on diagnosis and etiology of his current diabetes 
are also not material evidence, since he is a layman and has 
no competence to give a medical opinion on such matters.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the November 1995 RO decision. Thus, the 
claim for service connection for diabetes mellitus has not 
been reopened, and the November 1995 RO decision remains 
final.


ORDER

The application to reopen a claim for service connection for 
diabetes mellitus is denied.



		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

